OFFICE OF THE ATTORNEY GENERAL OFTEXAT
                                      AUSTIN                                [,.I   I

~ci.MANW                                                               i)
ra”“svQrnIIAI.                                                    ?:

                                                           (p

                                                     “;,,$j ’


       Honoroble 060. H. Ghsppsrd                                                                                                               .-.
                                                                                                56


    Bon, Gee. 5, Sheppard,         page 2


                   %a property owned by Texas hurai Cosasunltles obviously
    161not in           the catago- Or any or the above authoriaad ex~ptlonm,
    unleaIJ        it ie 8n institution of pUr6iY public oharity.
             Pursuant to the above mantloned article              of the Gonatitutlon,
I   the 4dflslaturs   pacrsed *rtiele 91b0, Vernon*~             Annotatsd Civil
/   4;tatutos, whloh prwia06 In part as r0il0w8a
              "The roUorlns       property     shall   be exezipt rrosi taxa-
          tion, to-ritr
              "1. Pub110 charitles.-     All buildings bololylry      to
          lnstitutlons   of purrly publla oharlty,     tosether rlth
          the lauds beloqlug     to  an6 OOOupledby au6h ln#tltu-
          tlons not loased or othexwlre ussd with (I view to pro-
          rlt, unlssa suoh rentr and profits      aod all ~~ohoys an4
          ore&its are approprlsted     by such lnetltutlons    solely
          to sustain suoh ln6tltutlons      end ror the beueflt of the
          slok~antl disabled swmbsrs end their raaailles anQ t&s
          burial or the same, or for thr malntsnanoe of persons
          when unable to proride for themsIve8,       whathsr such
          parsons are rrambers or such institutions      or net.    An
          lustltutlon   of purrly publics oharlty under this ‘arti-
          010 IS one whiohdlsponses Its al& to lte members so4
          others in slakusss QT Olstress,      or at heath, without
          regard to poverty or rlohes oi the reolplsnt,        also
          when the funtlr, property ant2 assets of rush lnstitu-
          tlons 8ro place4 aab bound by its laws to roliave,
          aid end adntinlskr 133 sny wsy to the diei  or its
          msmberr when ln want, slaknosr  and amM88,    an& pro-
          vide hoprsa for its helpless and dependent members and
          to educate and nainta5.u the orphaus of lta deoeased
          nomb8rs or othrr p%r;lons.*
               To deter&m   the questlou,      we must arrive at the aorreet
    ml0       ~onrtructlon.
              or                The Coustltutfon     provibes that all tars8
    shall be *Qua1 and ucltorm.        ;trtialb   a, 8~.   8, c028tit2810n or
    ~exaal.   'In ordsr for tha government te exist,        it must hum the
    pawa ta tax, aad the property at those soeeptln@ the benefits,
    proteotloh    and prlrllages   ot the goror#imnt mat bear their
    Bhhore Or this   bUdMa.     Tuatlon     is, t&sreZoreI th8 rule snd
    e~emptloo rmn taxation the exception.            Caoley on Taxation,
    2nd id. p. aoi: hthens ~‘8. eaybr, et d,          94 Ga. 413.

               hxuqtlon baing tlla exoeptlan           to the geumal    rule,   it   is
    not fatord,         an4, when round      to 0x180, the   anaetasct by wbloh
                                                                       .-




Eon. ho.   ii, Sheppard,   page S


it 16 given will not be enlarged by oonstruotion,    but, on the
oontrary,  ~511 bo strlotly sonstxuebr   Morri4 YeI. RalOJl, 8
6. W. 6191 Santa Roes Inflrma~    vs. San Antonio, RS9 S, W.
ml., ma Cooley on Taxation, ena Ba., page 804.~
           In the oaae of BPOE LixIge Y. City of Houston, (Civ. App.)
,c1 S. W. (&I) 488, in oonstrulng the expression     “pure2.y public
 eharlty,”    the oourt said:
        *‘Fae nora *parelr* 14 fnt9naOa to moairr the
    uwa *oharity’,     and not the word ‘publle;i  40 aa
    to roquirr the institution     to hare a who y @ltruirtio
    quglfty and exoluae from it every prlyate or relrish
    interest   for profit  or corporation  gain.  In law tho
    w~rfo;~~ely*    is used in the sense or an@ bqulvaient
                  %holl~*,  *erolUelrel~*,  *oomp&etelyJ’,
    *entErs 1:y , ana *Pnquaiiri0a4~,*
        This helUng we4 aurtainsd fn the oaso of Oitr of Pales-
tine ~a. Eisnotiri-Pactfib Lines &spltal ABaoofation,‘99 8. 1.
(&a) Sll, and upon whfoh the 6upr4m4 huHi denied writ Of error.
        Justloo Qreonwood, In the case of City of %aston ~4.
Soottirh Rite Benevolent Aaaoelatlon, et al., 850 S. N. 9’18,
(Sup. Ct.),   sala that an institutiob was one ot “purel.y public
oharitp   where;
         *Plrst,   it Mae no gain or profit;  406ond. ,lt
    aooom lishea ende~whoily benevolent1 an&, third,       it
    benof r t0a persw,     inderinlte in numbers tia'per40n-
    alltler,     by prW#nting them, through absolute gratuity,
    from beoomlng burdens of society and the State.W
        The ease OS Parohalvs.   Aoklin, ET Ter. 199, holabr that
in the legal sense oharitx ir aorinea as a *Bii% to gswral
publion, and in the oaw of State vs. Texas MWiaL’Li.ie &14ur-
LOO* 00mpllny 51 S. ai. (ea) 41O.,~hdar that ehazlty in i*m
&gal 8en4e kplier    giving w;thout oonriaenaion   or oxpeotation
oi return.
        But the Leglelature    h1~4re8trioted   the general m44.uiug
or the worilr ‘purely publto &arltfor”,       A?tlolo  Ql60, Brotion
I, which reads a4 folle~~r
        I)      AR lnet%tution   of purely publso oharitt under
    thia'a&~olo    18 one whioh $ILapn;reI Its aia to itr
    nWibere and other8 in siok~e~s or(lietr~U,,        or ali
    abath, tit&out   regard to po*ertr or.riobor      ot tho
                                                                                58


    Hon. Qeo. B. Bheppara, page 4


          reolpient,  also when the runas,  property and a88etm
          of euah Institutions   ar4 plaoed and bound by It4
          law8 to relieve,   ala ma samini4tor in any way to
          the relief  a? its member8 when in want, siokueclm
          ana ai8tr888, and provide home4 ?or it4 helplesm
          and dependbat member4 and to eduoate pna maintain
          orphans o? It4 aeoeased msmbera or otbsr perecII1a.”

           In the oa8e o? Texam Rural Communitles,here unaer air-
    bwmion,   the property IS usbd ?or the purpoee o? renting out
    to ?arm laborerr.   It 14 readily 4een that the objeotlves anb
    purposes to whioh the property o? the oorporation are wed’
    mre more oomprohen4Ire than the legielatlre   deilnitfon.
               But,   regardlerm   o? this   the Constitution   provides that
    the btilldings      must be u8ad   l
                                       roia4Irel~, mnb owned by      the In-
    mtitutfon.
               .Justloe Greenwood, in the oa8e of'City o? &,uston 78.
    goottl4h      kite Benevolent Asrooiation, supra, maid:
              *It doe8 not smtlofy the oonstitutlonal   require-
          ment that use by other4 wa8 permitted br the omer      ,
          to obtain revenue8 to be doroted entirely    to the
    //.   owner'8 work a? purely pub110 aharitr. L[orrls~8.        ;,.
          EaBon, 8 6. W. 819. Nor I8 the requirement 8atim-
  .'      iioa by the faot that those eharing the ix48 pay no
          rent.   Red vs. Johnson, 66 'Per. m&M. The aotual
          direct use antet be erolua fo on the part of auoh an
       < ,.
    y     In titutlon  ~6 I4 iarore     the eonatitutlanal
          /
          pr&I4Ion.*     (tipha "7 our4
  .,. '.
,' ,'.,I
                  In the aa48 of State vs. Settegamt,   854 6. W, 985, it
         ;war held that property upon whloh were looatea rent howea
         ,~bplongIng to a oharitnble   Imstitutlon, the ront from which wa8
            ed solely ror the benerit or euoh In6tltutlon,     was not within
            e oonetitutional   exemptton irom taxation  In iaror o? aharit-
       fable institutiona,     slnoe the property wa4 not u8ed etolurlv8ly
          by such institution.
              In the ease at bar, even Wiough the purpose8 for whloh
          oorporation ram inoorporatod     may br benmrolent and oharlt-
                 use to which lta.propertle8    aro put doe8 not 00x4
                  eneaptIon8 a4 preeorlbod    by law. Although the
            derived ?rom the rental o? a portion o? ths ropsrty may
               ror purely publio oharities,    that iact ail 5.not brl.u
               to whloh the land 18 put within the oonstitutional     and
                 pr0rI8lonm.   As the direot and abtual Use muat be
Eon. Gee. H. Sheppara, page b


exclusive    on the part of '&exae Rural Communltls4 before It 14
8ntItlea to the exemption.     The holding hao bean surtained in-
numkrable timee:that    any property not used exoluslrely   by
In4tltutlon4    Is not exempt.
       It la, therefore, our opinion that the property          of Texae
Rural Communltlea 14 not exempt rrom taxation.
         Truetlng   that the foregoing   fully   anarsr4 your inquiry,
we are
                                             Yours very truly